Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method for providing handwriting analysis, classified in G16H50/20.
II. Claims 10-13, drawn to a method for providing handwriting analysis, classified in G16H50/20. 
III. Claims 14-17, drawn to a method for providing handwriting analysis, classified in G16H50/20. 
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.  See MPEP § 806.05.
In the instant case, Inventions I and II as claimed have a materially different mode of operation because Invention I at least requires (and Invention II does not require) the machine learning analysis to generate some if not all of the diagnosis predictions based on the instead at least requires (and Invention I does not require) identifying particular aspects, establishing associations, identifying the aspects with neuromuscular conditions, etc. (claim 11) and using the aspects to identify characteristics that may indicate a neuromuscular condition (claims 12 and 13).  Furthermore, the inventions as claimed do not encompass overlapping subject matter (i.e., inventions I and II would not infringe each other) and there is nothing of record to show them to be obvious variants.
In the instant case, Inventions I and III as claimed have a materially different mode of operation because Invention I at least requires (and Invention III does not require) the machine learning analysis to generate some if not all of the diagnosis predictions based on the handwriting sample and including supervised training sets, abnormal results, etc. (claim 2), the handwriting analysis to include education learning deficits/performance deficits/etc. (claim 4), and using the systems to predict the diagnosis probability according to degrees of separation/variance, etc. (claim 7) while Invention III instead at least requires (and Invention I does not require) generating an initial structural analysis of the handwriting sample, applying the initial categories to the structural analysis of sample, modelling a handwriting analysis from known conditions associated with the predetermined components of the handwriting sample, modifying the model according to machine learning of discoveries, etc. (claim 14) and establishing initial criteria for the categories based on an analysis of letter, word and sentence structure of the received handwriting sample, establishing initial implications from the initial categories, receiving handwriting samples with assigned or external evaluations, etc. (claim 16).  
In the instant case, Inventions II and III as claimed have a materially different mode of operation because Invention II at least requires (and Invention III does not require) identifying particular aspects, establishing associations, identifying the aspects with neuromuscular conditions, etc. (claim 11) and using the aspects to identify characteristics that may indicate a neuromuscular condition (claims 12 and 13) while Invention III instead at least requires (and Invention II does not require) generating an initial structural analysis of the handwriting sample, applying the initial categories to the structural analysis of sample, modelling a handwriting analysis from known conditions associated with the predetermined components of the handwriting sample, modifying the model according to machine learning of discoveries, etc. (claim 14) and establishing initial criteria for the categories based on an analysis of letter, word and sentence structure of the received handwriting sample, establishing initial implications from the initial categories, receiving handwriting samples with assigned or external evaluations, etc. (claim 16).  Furthermore, the inventions as claimed do not encompass overlapping subject matter (i.e., inventions II and III would not infringe each other) and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the following reasons apply: Different term queries required to search each of the respective inventions. Such burden is not limited to searching or finding the prior art for the patentably distinct inventions, 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
A telephone call was made to Josh Goldberg, Reg. No. 44,126, on March 17, 2022, to request an oral election to the above restriction requirement, but did not result in an election being made.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JONATHON A. SZUMNY/            Patent Examiner
Art Unit 3686